Citation Nr: 1622362	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction from 10 percent to 0 percent for service-connected patellofemoral pain syndrome (PFPS) with instability of the right knee was proper.

2.  Whether the reduction from 10 percent to 0 percent for service-connected patellofemoral pain syndrome (PFPS) with instability of the left knee was proper.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1994 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reductions of the disability ratings for the service-connected PFPS with instability of the right and left knees.

2.  In the April 2013 rating decision, the RO reduced the evaluation assigned for the service-connected PFPS with instability of the right and left knees from 10 percent to 0 percent, effective on July 1, 2013.

3.  The medical evidence of record does not establish that there was an actual improvement in the Veteran's service-connected bilateral PFPS with instability, or that an improvement in the Veteran's ability to function had occurred.



CONCLUSIONS OF LAW

1.  The criteria for restoration of the 10 percent schedular rating for service-connected PFPS with instability of the right knee are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for restoration of the 10 percent schedular rating for service-connected PFPS with instability of the left knee are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was proposed in a June 2012 rating decision and was finalized in a rating decision issued in April 2013.  The reduction was made effective July 1, 2013, more than 60 days from the notice of the April 2013 rating decision.  It reduced the Veteran' combined disability rating from 40 percent to 20 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Also, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Here, the prior 10 percent ratings for the PFPS with instability of the Veteran's bilateral knees were in effect for less than five years - from September 1, 2011 to July 1, 2013.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

The Veteran's bilateral PFPS with instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for evaluating an impairment of the knee with recurrent subluxation or lateral instability as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Under Diagnostic Code 5257, 30 percent is the maximum scheduler rating provided.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

By way of a February 1998 rating decision, the RO initially granted service connection for PFPS of the bilateral knee and rated each knee as 10 percent disabling effective April 16, 1997 (the day after the Veteran was discharged from active service).  The Board notes that, the initial 10 percent disability ratings were awarded under Diagnostic Code 5257.  However, Diagnostic Code 5257 was not used to evaluate the Veteran's bilateral knee disabilities because there was actual evidence of instability or recurrent subluxation as the evidence only showed swelling and pain in both knees.  

In July 2009, the Veteran filed a claim for increased disability ratings for his knees and, as a result of the VA examination conducted in conjunction with that claim, he was found to have instability in both his knees.  In addition, private treatment records showed the Veteran incurred an injury to the right knee in January 2002 and tore the anterior and medial cruciate ligaments with resulting instability.  Consequently, in a December 2009 rating decision, the RO continued the initial 10 percent disability ratings assigned for the Veteran's bilateral PFPS under Diagnostic Code 5260 and granted separate 10 percent disability ratings for instability of each knee under Diagnostic Code 5257 effective July 27, 2009.

In January 2011, the Veteran filed a claim seeking increased disability ratings for his bilateral knee disabilities.  Thereafter, in March 2011, he also sought a temporary total rating based on convalescence due to having surgery on his right knee.  In a June 2012 rating decision, the RO granted a temporary total rating due to surgical treatment necessitating convalescence from July 12, 2011 to August 31, 2011, and reassigned a 10 percent for the right knee PFPS with instability effective September 1, 2011.  The RO also proposed to reduce the 10 percent disability ratings to 0 percent for the PFPS with instability of the bilateral knees.  The Veteran was given the opportunity to appear for a hearing and to submit additional evidence.   The Veteran submitted argument and additional evidence regarding the proposed reduction but did not request a hearing.

In the April 2013 rating decision, the RO reduced the disability ratings for the service-connected PFPS with instability of the Veteran's bilateral knees from 10 percent to 0 percent.  The reductions were effective on July 1, 2013.  In the current appeal, the Veteran essentially contends that the service-connected PFPS with instability of his knees is worse than what is shown in the medical evidence and has not improved to warrant the reduction.

Evidence available at the time of the April 2013 rating decision consisted of statements from the Veteran, VA treatment records, private medical statements and reports of VA examinations conducted in April 2011 and November 2012.  VA treatment records show that, in January 2011, the Veteran was first seen for consultation at the VA Orthopedic Clinic for his right knee and was noted to have a right anterior cruciate ligament tear, a laterally subluxing patella and hyperlaxity.  In February 2011, his left knee was noted to be locking and his right knee was noted to have crepitance, positive patellar grind and laxity of the anterior cruciate ligament.  A magnetic resonance imaging (MRI) study of the right knee showed probable partial tear of the anterior cruciate ligament, possible radial tear of the lateral meniscus and grade II to III chondromalacia.  Reassessment in March 2011 showed decreased range of motion and strength, crepitance, positive grind and pivot glide, minimal effusion, lateral patellar tracking with tight lateral retinaculum and tenderness to palpation over the patellar tendon but stable ligaments and negative McMurray's.  The assessment was anterior cruciate ligament sprain versus partial tear with main symptoms likely from patellar chondromalacia with lateral patellar compression syndrome and patellar tendonitis.  Treatment options were discussed and the Veteran decided to proceed with surgery.

On VA examination in April 2011, the Veteran reported a worsening of his overall bilateral knee disabilities.  Relating to his right knee, he reported constant daily pain, weakness, buckling, and intermittent swelling and redness.  He rated his pain as usually 7 out of 10 with the worse being 9 and best being 5.  He reported his right knee buckles 20 to 30 times a day, but it does not give way so he falls except for approximately once per month.  As for his left knee, he reported daily pain rated as 5 to 6 out of 10.  He reported that the knee gives way 2 to 3 times per day and that sometimes it will lock.  He denied flare-ups or incapacitating episodes of either knee.  He stated he has tried taking anti-inflammatory medications without relief and was not taking any medication at that time.  He denied wearing any assistive devices except for when he would go to work out at the gym.  On physical examination, he had a limping unassisted gait favoring his left leg.  Range of motion after three repetitions was 5 to 125 degrees, limited due to pain, for the right knee and 0 to 130 degrees, limited due to pain, for the left knee.  The ligaments appeared intact except the examiner stated that evaluation was limited due to the Veteran's pain with testing and he was unable to test the integrity of the right anterior cruciate ligament due to pain during testing.  McMurray's testing appeared to be negative bilaterally but there was pain with testing the integrity of the right lateral meniscus and pain limited evaluation of the left medial and lateral menisci.  There was a small effusion on the right, but not the left.  On the right, there was also lateral patellar tracking and tenderness to palpation inferior to the patella.

In July 2011, the Veteran underwent surgery on his right knee. Operative procedures included right knee arthroscopic anterior cruciate ligament reconstruction with soft tissue allograft and Cayenne Medical 11 mm AperFix device, arthroscopic lateral release and synovial biopsy of a ganglion cyst anterior to anterior cruciate ligament on tibia.  Postoperative diagnoses were right knee anterior cruciate ligament distal tear, chondromalacia patella with lateral patellar track tilt and lateral patellar compression syndrome, and ganglion cyst, anterior distal anterior cruciate ligament.  

The Veteran appears to have done well post surgery as in September 2011 he was noted to have restored knee stability and motion with only residual quadriceps weakness and new patellar tendonitis.  It was noted that the Veteran could begin running/jogging although he was prohibited from participating in sports until six months post-op.  

However, the treatment records show that his post surgery improvement did not last.  In June 2012, the Veteran walked into VA Primary Urgent Care complaining that the same issues he had before his surgery persist and he was noted to have right knee instability.  An MRI study of the right knee taken a few days later showed the fibers of the anterior cruciate ligament graft were angulated and have a wavy configuration suggesting laxity, as well as a small joint effusion, lateral meniscus tear and articular cartilage fissuring affecting the patellofemoral compartment.  In August 2012, the Veteran also submitted a private Orthopedist's statement that indicates this physician saw the Veteran for evaluation of his knees.  The physician stated that he saw the June 2012 radiology reports and they were consistent with a prior anterior cruciate ligament repair with evidence of injury to the graft including abnormal angulation of the graft fibers, as well showing a small joint effusion, lateral meniscus tear and articular cartilage fissuring affecting the patellofemoral compartment.  The physician stated that, on knee examination, bilateral knee laxity was noted.  The Veteran's right knee showed substantially more laxity than his left.  Furthermore, the physician notes that the Veteran's history reveals bilateral knee buckling, worse on left, as well as locking of his knee, more left and right.  In October 2012, the Veteran was seen again for consultation at the VA Orthopedic Clinic for evaluation of his right knee at which he related that the July 2011 surgery did not help him and he continued to have episodes of giving way and locking of the knee.  His left knee was also examined.  He was not noted to have laxity in his knees.  However, the MRI of the right knee was noted to suggest laxity as well as a tear of the anterior horn of the lateral meniscus.  Surgery of the anterior cruciate ligament and meniscus was discussed but the Veteran was not interested at that time.
is 

The Veteran underwent VA examination in November 2012.  The VA examiner found the Veteran to have full range of motion of both knees and that there was no evidence instability at that time in either knee.  However, despite having the June 2012 MRI findings that note evidence suggestive of laxity, the examiner failed to explain these findings and why they do not support a finding of laxity, especially given the VA and private treatment records that show laxity.

In May 2013, the Veteran submitted another statement from his private Orthopedist who indicated the Veteran presented to him for continued evaluation.  This physician stated that his reassessment of the Veteran was consistent with the August 2012 examination and letter.  In addition, in May 2013, the Veteran presented to VA Primary Urgent Care as a walk in for a severe flare-up of right knee pain and swelling.  A week later he was evaluated in Orthopedic Surgery and he was noted to have acute on chronic right knee pain and swelling with no laxity in varus or valgus stress and negative anterior or posterior drawer test.

In December 2013, the Veteran underwent a second surgery on his right knee to repair tears to the medial and lateral menisci, as well as remove hardware from the anterior cruciate ligament repair that had become bothersome.  A synovectomy was also performed.  VA treatment records indicate that this treatment is provided to the Veteran on a fee basis so, although his records are scanned into VA's computerized records system, they are not a part of the records normally obtained by the RO.  Thus, the private physician's treatment records have not been obtained and associated with the Veteran's claims file.  However, as discussed in more detail, the Board finds that the reduction is not proper and thus obtaining these after-the-fact evidence could not be used to justify it.

Finally, the Board notes that the Veteran has submitted multiple lay statements relating that his knees have not gotten better but have continued to worsen and that he has continued to have instability in both his knees.  He relates that both his knees buckle and lock frequently and he has fallen on multiple occasions because of them.  He reports that he wears braces on both knees to provide stability to them.

The Board finds that, except for maybe a short period after the Veteran's surgery in July 2011, the medical evidence is inconsistent as to whether the Veteran has had instability due to bilateral knee PFPS.  Some medical reports show findings of instability and others do not.  Such inconsistency in the evidence causes reasonable doubt, which must be resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.  Consequently, the Board cannot say that the medical evidence shows over time that the Veteran's bilateral PFPS with instability has actually improved.  

Furthermore, even though the Veteran may have had improvement of the right knee after the July 2011 surgery, that disability clearly had worsened again by June 2012 as evidenced by the VA and private treatment notes and the MRI findings.  In fact, the Board notes that it has worsened so much since the July 2013 reduction that the Veteran underwent surgery on the right knee two more time in December 2013 and July 2015, which is a clear indication that the Veteran's right knee disability has not improved but has worsened.  

In addition, the Board finds the evidence is in conflict as to whether the Veteran had actual improvement in his ability to function.  The Veteran reports that he has not had any improvement in his functioning but in fact his functioning has decreased as he has to wear braces to support his knees and he has constant pain now whether he is sitting, standing or walking.  The medical evidence appears to indicate improvement after the July 2011 surgery but again it is unclear how long such improvement was sustained.  However, in May 2013, the Veteran was clearly reevaluated for surgery for his right knee, which he had in December 2013.  He also had surgery again in July 2015.  This evidence clearly demonstrates that there has been no improvement in the Veteran's ability to function as he would not have needed the additional surgery if he had.  Granted the May 2013 and later treatment records were not available at the time the reduction was effectuated but, when considered with the remaining evidence, the Board find it is sympathetic to the Veteran's case.

Consequently, the Board finds that there was conflicting evidence as to whether the Veteran continued to have instability of the bilateral knees and, therefore, reasonable doubt should have been resolved in the Veteran's favor and his 10 percent disability ratings assigned under Diagnostic Code 5257 continued.  For this reason, the Board finds that the reduction of the Veteran's disability ratings for his service-connected PFPS with instability for the right and left knees was not appropriate.  Accordingly, the 10 percent disability ratings for PFPS with instability of the bilateral knees are restored.  In light of this complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and to assist the Veteran in the development of his appeal is necessary.


ORDER

The April 2013 reduction of the disability rating for the service-connected PFPS with instability of the right knee from 10 percent to 0 percent was not proper, and the 10 percent disability rating is restored, effective July 1, 2013.

The April 2013 reduction of the disability rating for the service-connected PFPS with instability of the left knee from 10 percent to 0 percent was not proper, and the 10 percent disability rating is restored, effective July 1, 2013.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


